DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  Applicant’s 3/23/21 Supplemental amendment, in response to the 3/18/21 interview of record, is entered.  Applicant has cancelled claims 2, 4, 9, 11 and 17.  Pending amended claims 1, 3, 5-8, 10, 12-16 and 18-20 are allowed over the prior art of record.  The previous claim rejections under 35 USC §101 and §112(a), (b) are withdrawn. 
Regarding the withdrawn 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the prior 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea, where the machine learning algorithm has specific and claimed input data and is trained with certain claimed data to provide a certain claimed output. 

3.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 8 and 15 include substantially the features of claim 1): 

determining, by the one or more processors, service information for the item based on the projected change of the one or more parameters of the item within the time period by providing the historical information of the item as input for the classification model of the machine learning algorithm that was trained with labeled time periods comprising expected changes of the one or more parameters of the item; 
generating, by the one or more processors, a management suggestion for the item based on the service information, the management suggestion comprising a default value for the item, a suggested item service, and a performance frequency for the suggested item service within the time period; and 
adjusting, by the one or more processors, the time period based on the current information of the item of the user. 

4.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following  
Faile, Jr. et al. (US Patent Publication 2015/0199511 A1) discloses providing a recommendation than an action/event occur during a risk mitigation time period to improve risk mitigation in a financial account context by determining an associated risk score for various actions/events, but does not disclose adjusting the time period as claimed nor the use of a machine learning algorithm as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696